DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 5-11) in the reply filed on 2/01/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigland (US 3,930,782).
Regarding claim 5, Bigland teaches a device for manufacturing a pharmaceutical product, produced by a mixture of an excipient and an active pharmaceutical ingredient (API), the device comprising: an extruder device (10) suited to receive a mixture of powder or pellet 
Regarding claim 9, Bigland teaches the metering pump is a gear pump (13) (column 3 lines 1-4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigland (US 3,930,782) in view of Letroublon et al (US 6,641,387 B1), herein referred to as Letroublon. 
Regarding claim 6, Bigland does not explicitly teach the distribution member comprises a three-way pressure valve to automatically distribute the constant output flow from the extruder to an input flow directed towards the metering pump and to a remainder flow directed towards the overflow outlet. However, it is conventionally known for the extruder system to contain a three way valve with one inlet and two outlets. Analogous extruder art, Letroublon et al, teaches a three way valve with one inlet and two outlets (column 3 lines 35-27). It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Bigland to include a three way valve, as taught by Letroublon, since (1) it is 
Regarding claims 7-8, Applicant is reminded that apparatus claims are not limited by the material worked upon as per MPEP §2115. In this instant case, since both Bigland and Letroublon disclose their device is connected to multiple outlets, it would have been obvious to one ordinary skill in the art to connect the device to a waste outlet or a sampling port based on the desired final product. 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigland (US 3,930,782) in view of Cousin et al (US 2011/0223293 A1).  
Regarding claims 10-11, Bigland is silent to the Archimedes type screw pump. However, it is conventionally well known in the art to utilize Archimedes type screw pump. Analogous extruder art, Cousin et al, discloses the use of an Archimedes type screw since it allows the product to advance toward the output of the extruder [0044]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Bigland to include an Archimedes type screw pump to efficiently extrude product out of the extruder. 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigland (US 3,930,782) in view of Cousin et al (US 2011/0223293 A1) and evidenced by NPL Archimedes Screw and Process Engineering. 
Regarding claim 12, Bigland is silent to the auger pump is a progressive cavity pump. However, NPL, Archimedes Screw, discloses an Archimedes screw is the oldest positive displacement pump and used in all types of machines including injection molding machines and die casting machines and NPL, Progressive Engineering, discloses a progressive cavity pump is a modern version of the Archimedes screw (Pg. 3, 6.5.1.1). MPEP 2144.08 states a prima facie case of obviousness exists when the prior art teaches a genus. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a progressive cavity pump into the device taught by Bigland since it is adept at pushing product through the extruder. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743